 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   RICHARD LACY LETNER,                              Case No. 1:18-cv-01459-LJO-SAB
11                  Petitioner,                        DEATH PENALTY CASE
12           v.                                        ORDER FOLLOWING STATUS
                                                       CONFERENCE RE EXHAUSTION
13   RONALD DAVIS, Warden of San Quentin
     State Prison,                                     Hearing on Exhaustion Motion(s)
14
                    Respondent.                        Date: April 29, 2020
15                                                     Time: 11:00 a.m.
                                                       Courtroom: 9
16
                                                       Judge: Hon. Stanley A. Boone
17

18

19          The undersigned held a status conference on January 21, 2020 at 2:00 p.m. in

20 Department 9. Appointed counsel Michael Snedeker and Lisa Short appeared for Petitioner,

21 Richard Lacy Letner. Deputy Attorney General Galen Neale Farris appeared for Respondent,

22 Ronald Davis. All counsel appeared telephonically. During the status conference, the Court

23 addressed continuing the date for the filing of an answer. However, upon review of the record,

24 the Court finds that the answer period was unnecessarily addressed as the period to file an

25 answer was beyond the date provided during the hearing. Accordingly, the date to file an

26 answer shall remain as previously set.
27          The Court having considered the parties’ joint statement regarding exhaustion filed

28 January 14, 2020 reflecting their agreement the petition filed December 19, 2019 contains
                                                  1
 1 exhausted and unexhausted claims and aspects thereof and the record in this proceeding and for

 2 the reasons stated on the record and good cause shown provides further scheduling, as follows:

 3          1.     By not later than March 20, 2020: The parties may file motions addressing the

 4                 claims and aspects thereof on grounds of failure to exhaust in state court.

 5          2.     By not later than April 3, 2020, any opposition shall be filed.

 6          3.     By not later than April 10, 2020, any reply to opposition shall be filed.

 7          4.     Hearing on any motion filed is set for April 29, 2020 at 11:00 a.m. before the

 8                 undersigned. Counsel shall appear telephonically and are directed to contact the

 9                 Court’s Courtroom Deputy Clerk, Ms. Mamie Hernandez, to obtain the

10                 teleconference code.

11          5.     If no motions are filed by the above deadline, the Court will set a status

12                 conference.

13          6.     The currently scheduled June 19, 2020 deadline for Respondent to file his

14                 answer to the petition shall remain in effect and the Court modifies its order

15                 delivered on the record at the status conference to this extent.

16          The parties are advised that the Court will view any request to extend the above

17 timeline with disfavor absent reasonably unforeseeable and unavoidable circumstances

18 showing good cause for an extension of time.

19
     IT IS SO ORDERED.
20

21 Dated:        January 22, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                     2
